Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the amendment dated 5/12/2021, the 35 USC 112(f) interpretation is withdrawn.
In view of the amendment dated 5/12/2021, the 35 UC 112(b) rejection is withdrawn.
Applicant's arguments filed 5/12/2021 regarding the 35 USC 102/103 rejection have been fully considered but they are not persuasive.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Although the remarks state that the previous prior art doesn’t teach particular features, the remarks do not discuss how it does not.  Therefore, the prior art previously applied is still applied.
The Examiner notes the amendment to claim 8 that had been previously indicated as allowable.  This amendment does not appear to have support in the disclosure.  For brevity, the rejection is detailed below.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 1, 20 and 33 each recite “a reference characteristic;” claim 5 recites “closeness of time.”

Claim Objections
Claim 5 is objected to because of the following informalities:  “closeness of predetermined characteristic” is grammatically improper English.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites “... wherein receiving includes receiving input of the information corresponding to a print media type determined by the user.”  There appears to be no disclosure of receiving input of information corresponding to a print media type determined by the user.  
Claim 8 recites “... in a case an operation related to the received input of the information corresponding to the determined print media.” There appears to be no disclosure of receiving input of information corresponding to a print media type.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “... acquiring, as a measurement result, a characteristic of a print medium measured by a sensor and to be used in a printing apparatus, obtaining information on a reference characteristic of each of a plurality of print media types.” It is indefinite and unclear where the reference characteristic is being obtained from as only a measurement characteristic has been acquired.  What is a reference characteristic?  Who is providing this information?  Where does it come from?  Is it manually entered or is it prepositioned?  For purposes of examination, the Examiner interprets that this reference characteristic is obtained from a memory [i.e. EEPROM] as supported in the disclosure at S102 in Figure 5.  Claims 20, 27 and 33 are similarly rejected.  Dependent claims 2-19, 21-26 and 28-32 are rejected for failing to remedy the condition of their respective independent claim.
Claim 7 recites “... wherein receiving includes receiving input of the information corresponding to a print media type determined by the user.”  It is indefinite as to what this limitation is intended to represent.  There appears to be no disclosure of receiving input of information corresponding to a print media type determined by the user.  At most, the CPU updates the history once the user selects a media type.  What information is input?  Where is that information entered?  How is that information entered?  How does it affect the system’s operation?  Claim 9 is rejected for failing to remedy the deficiency of claim 7.
Claims 20 and 27 are similarly rejected as claim 7 above.  Dependent claims 21-26 are rejected for failing to remedy the deficiency of claim 20.  
Claim 8 recites “... in a case an operation related to the received input of the information corresponding to the determined print media.” It is indefinite as to what this limitation is intended to represent.  There appears to be no disclosure of receiving input of information corresponding to a print media type.  What information is input?  Where is that information entered?  How is that information entered?  How does it affect the system’s operation?
Claim 9 recites “... determining includes determining, without determination by the user, that the print media type is set as the print medium to be used.” Claim 9 depends from claim 7 which includes the limitation that the print media type is determined by the user.   How is claim 9 to function when it requires that the media determination is made without user input?  For purposes of examination, the Examiner interprets the claim on its own in view of claim 1 from which it ultimately depends.
The term "a certain first period of time" in claims 28 and 29 is a relative term which renders the claim indefinite.  The term "certain first period of time" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The disclosure at paragraphs 0073-0075 discusses a certain period of time but gives no examples or ranges of what is intended.
The term "a certain second period of time" in claim 30 is a relative term which renders the claim indefinite.  The term "certain second period of time" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The disclosure at paragraphs 0073-0075 discusses a certain period of time but gives no examples or ranges of what is intended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-17 and 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (JP Pub 2005-070877) in view of Hwang et al., (US PgPub 20070002349).
Regarding claim 1: Abe discloses an information processing apparatus comprising: 
	one or more memory devices that store a set of instructions; and one or more processors that execute the set of instructions [central control unit 615 ... reading out and executing the program code stored in the storage medium by a computer (or a CPU or an MPU) of the system or the apparatus, p0045 & p0182] to perform operations including: 
acquiring, as a measurement result, a characteristic of a print medium measured by a sensor and to be used in a printing apparatus [604 denotes a paper recognition sensor (media sensor) which obtains information for specifying the type and size of the recording medium 600 ... a printer 601 having a function of detecting the type of a paper sheet and a function of detecting the type of paper sheet, p0037 & p0186], 
obtaining information on a reference characteristic of each of a plurality of print media types [Reference numeral 605 denotes a sense information storage unit, which stores information on a sheet (feature amount) grasped by the media sensor 604. A plurality of sense information [i.e. plurality of print media types] may be stored together with the history ... Reference numeral 612 denotes a paper type discrimination processing unit which discriminates the paper type based on an output result of the media sensor 604. In this embodiment, a table for reference is used to determine the type of paper. Reference numeral 613 denotes a paper type registration processing unit ... Reference numeral 614 denotes a sheet type determination table, which is referred to when the sheet type determination processing unit 612 determines a sheet. The value of this table can be updated. This table is used when the paper type determination processing unit 612 determines the paper type, and also, the reflection of the paper information registered in the paper type registration processing unit 613 is performed, p0039 & p0051-0052], 
determining candidates for print media types based on the acquired measurement result, the obtained information on the reference characteristic, and usage history information indicating print media types used in the printing apparatus [A discrimination means for discriminating the type of the recording medium on the basis of the characteristic information obtained from the printing device and the discrimination information stored in the 2 storage means ... the past use history of the paper (recording medium 600) set in the printer 601 is remembered, and by combining the history and the type detection function of the paper [i.e. discrimination function that includes the measured result and stored information], a paper of high frequency of use which the user normally uses is set in the printer 601 ... This printer is constituted of a PC 602 connected to the printer via an appropriate I / F, and a history of past use of a paper (recording medium 600) set in a printer 601 is remembered, and the history and the function of detecting the type of paper are combined, p0020-0022, p0175, p0186 & p0237], 
causing a notification device to provide notification, to a user, of information indicating the determined candidates for print media types [setting information notification unit 617 notifies a user of a print setting ... it is possible to discriminate a sheet by referring to a discrimination table or by numerical calculation, p0046, p0232], and 
receiving input of information corresponding to a print media type determined to be a print media type to be used in the printing apparatus after the notification device provides the notification of the information indicating the determined candidates for print media types.  
Although Abe appears to strongly suggest that the user is able to input [i.e. receiving an input of information] a print media type once the detection has occurred [A paper type selection unit 708 is a field that displays a type of paper or a user selectable field, p0076], Abe appears to fail to explicitly disclose this option details.
Hwang discloses in a related media detection system from the same field of endeavor [Abstract] receiving input of information corresponding to a print media type determined to be a print media type to be used in the printing apparatus after the notification device provides the notification of the information indicating the determined candidates for print media types [the media type mechanism 516 may be a detection mechanism, which detects the type of media inserted into the printing device 504. In this way, the media type mechanism 516 in this alternative embodiment also determines the media type of the media inserted into the printing device 504. The user may then be able to select a desired media type from the different types of media inserted into the printing device, on which to print a given print job. In one embodiment, the media type mechanism 516 detects the type of media inserted into the printing device 504 based on the current type of media tray (regular paper, photo paper, and so on) that is inserted into the printing device 504. The media type mechanism 516 again communicates the media type selected, or determined if the user has not particularly selected a given type of media, to the printer driver 508, which displays printer driver settings in accordance therewith].  
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have explicitly included in Abe the support allowing for the input of information corresponding to a print media type determined to be a print media type to be used in the printing apparatus after the notification device provides the notification of the information indicating the determined candidates for print media types as disclosed by Hwang because it would allow the user to maintain control over the chosen printing media when applicable for the user’s print job.

Regarding claim 2: Abe in view of Hwang discloses the information processing apparatus according to claim 1, wherein, causing includes causing the notification device to provide notification of a print media type having the usage history information with a priority higher than a print media type not having the usage history information among the candidates for print media types [history as shown in Figure 4 with media with a history having a higher priority ... the judgment logic is determined so as to give priority to the paper of high use frequency of the user based on the use history of the paper, the paper recognition accuracy is high, p0235-0237].  

Regarding claim 3: Abe in view of Hwang discloses the information processing apparatus according to claim 1, wherein, causing includes causing the notification device to provide notification of a print media type having the usage history information in a manner that allows the user to recognize priority order based on the usage history information among the candidates for print media types [as shown in Figure 4, p0068-0070, p0088 & p0234].  

Regarding claim 4: Abe in view of Hwang discloses the information processing apparatus according to claim 3, wherein causing includes causing the notification device to provide notification of print media types in the priority order in which a higher priority is given to print media type used more recently based on the usage history information [the paper selected by the paper type selection unit is used in the use history of the paper and the determination logic of the type of the paper is determined based on the output from the media sensor and the use history and as shown in Figure 4 ... In FIG. 16, the past use history of the paper set in the printer 601 is created based on the number of times of use, but may be created by, for example, creating it from the number of times of use and the date and time of use or associating it with various other information such as the use interval, p0068-0070, p0088, p0173, p0194, p0215 & p0234-0237].  

Regarding claim 7: Abe in view of Hwang discloses the information processing apparatus according to claim 1, wherein receiving includes receiving input of the information corresponding to a print media type determined by the user [A paper type selection unit 708 is a field that displays a type of paper or a user selectable field ... The paper registration area 727 includes a name input unit 711, a profile selection unit 712, a registration button 714, and a deletion button 715. The name input unit 711 is an editable text box for inputting a registration name of the paper when the paper is added, and can input an arbitrary text within a range of 128 characters of full angle.  A print profile shown in FIG. 4 is displayed in the profile selection unit 712, and a print profile is selected, and a sheet (group) registered with the registration name designated by the name input unit 711 and the profile can be associated with each other, p0076 & p0088].  

Regarding claim 9: Abe in view of Hwang discloses the information processing apparatus according to claim 7, wherein, in a case where a print media type has a characteristic closest to the measured characteristic indicated in the acquired measurement result among print media types on which the one or more processors obtained a characteristic value as a reference value and is ranked highest in order in the usage, history information, determining includes determining, without determination by the user, that the print media type is set as the print medium to be used [A user is determined as a print profile when a mode for automatically detecting a paper type is selected for a print profile of a paper type having a high selection frequency. Even when a mode for automatically detecting a paper type is selected, it is determined as an optimum print profile matching a registered paper to a group to which the paper belongs, instead of a print profile for a group originally defined as an ambiguous print profile, and a print result is obtained with the highest print quality ... setting information notification unit 617 notifies a user of a print setting ... By selecting the paper type detection function and the profile automatic optimization function shown in FIG. 5, it is possible to automate the print profile, the print quality, the paper feed method, the color adjustment, and the like related to the type of paper in the print setting ... it is possible to easily confirm what kind of determination is made by the printer 601 or the printer driver 610 [interpreted as including the detected paper type in view of p0104] and to easily confirm on the print setting dialog 701 whether or not the setting has been made ... the past use history of the paper (recording medium 600) set in the printer 601 is remembered, and by combining the history and the type detection function of the paper, a paper of high frequency of use which the user normally uses is set in the printer 601. It is possible to automatically define a new criterion optimum for the sheet and to accurately discriminate the sheet as the sheet, p0018, p0046, p0080-0082, p0104-0105 & p0175].
  
Regarding claim 10: Abe in view of Hwang discloses the information processing apparatus according to claim 1, wherein the usage history information is information on print media types that have been set for printing by the printing apparatus [As a default, the following options are prepared: "plain paper, recycled paper, coated paper, matte paper, glossy paper, photographic paper, high-quality photographic paper, glossy film, OHP film, automatic" ... the past use history of the paper (recording medium 600) set in the printer 601 is remembered, and by combining the history and the type detection function of the paper, a paper of high frequency of use which the user normally uses is set in the printer 601. It is possible to automatically define a new criterion optimum for the sheet and to accurately discriminate the sheet as the sheet, p0076, p0090 & p0175].  

Regarding claim 11: Abe in view of Hwang discloses the information processing apparatus according to claim 10, wherein the usage history information is information on print media types that have been used for printing by the printing apparatus [Reference numeral 614 denotes a sheet type determination table, which is referred to when the sheet type determination processing unit 612 determines a sheet. The value of this table can be updated. This table is used when the paper type determination processing unit 612 determines the paper type, and also, the reflection of the paper information registered in the paper type registration processing unit 613 is performed ... e.g. an actual output of reflected light beam and a defined area on a program will be described, for example, when "plain paper" made by Company A Company "A Company" is additionally registered as a non-prepared paper sheet ... the past use history of the paper (recording medium 600) set in the printer 601 is remembered, and by combining the history and the type detection function of the paper, a paper of high frequency of use which the user normally uses is set in the printer 601. It is possible to automatically define a new criterion optimum for the sheet and to accurately discriminate the sheet as the sheet, p0052, p0126 & p0175].  

Regarding claim 12: Abe in view of Hwang discloses the information processing apparatus according to claim 10, wherein the usage history information is information on print media types that has been input [The paper registration area 727 includes a name input unit 711, a profile selection unit 712, a registration button 714, and a deletion button 715. The name input unit 711 is an editable text box for inputting a registration name of the paper when the paper is added, and can input an arbitrary text within a range of 128 characters of full angle... When the custom setting radio button 719 is selected, the detailed setting button 720 is enabled (highlighted), and when the detailed setting button 720 is clicked, a custom setting dialog as shown in FIG. 6 is displayed. This dialog allows the user to customize the print quality and reflects the settings at the time of printing. Reference numeral 721 denotes a paper feed method selection unit which is composed of a list box and can select a paper feed method ... the past use history of the paper (recording medium 600) set in the printer 601 is remembered, and by combining the history and the type detection function of the paper, a paper of high frequency of use which the user normally uses is set in the printer 601. It is possible to automatically define a new criterion optimum for the sheet and to accurately discriminate the sheet as the sheet, p0088, p0094 & p0175].

Regarding claim 13: Abe in view of Hwang discloses the information processing apparatus according to claim 10, wherein the usage history information indicates (i) print media types that have been set for printing by the printing apparatus and (ii) order of closeness of time from when each print media type has been used [In FIG. 16, the past use history of the paper set in the printer 601 is created based on the number of times of use, but may be created by, for example, creating it from the number of times of use and the date and time of use or associating it with various other information such as the use interval, p0173, p0194, p0215 & p0237].  

Regarding claim 14: Abe in view of Hwang discloses the information processing apparatus according to claim 1, wherein the measurement result acquired by the sensor includes at least one of a diffused reflection value, a specular reflection value, and a thickness value of the print medium [a means for optically detecting reflected light (specular reflected light and diffuse reflected light) of a specific light irradiated onto a sheet, a means for directly or indirectly measuring the surface roughness, and a means for measuring the transmittance of light. Further, there are provided means such as a sheet weight, a thickness, a friction coefficient, a dielectric constant, an electric resistance value, a water absorption rate, and a means for picking up a 2 dimensional image and discriminating it from a characteristic quantity, p0037].  

Regarding claim 15: Abe in view of Hwang discloses the information processing apparatus according to claim 14, wherein the sensor includes a light-emitting diode and a photodiode, wherein the acquired measurement result is acquired by the light-emitting diode projecting light and by the photodiode receiving reflected light from the print medium [a means for optically detecting reflected light (specular reflected light and diffuse reflected light) of a specific light irradiated onto a sheet ... in an example of this embodiment, light is irradiated onto a surface of a recording medium 600 using an LED, and the reflected light (specular reflected light and diffuse reflected light) is collected using an optical sensor, and the intensity is used for determining the intensity based on a signal subjected to photoelectric conversion processing, p0037 & p0119].  

Regarding claim 16: Abe in view of Hwang discloses the information processing apparatus according to claim 1, wherein causing includes causing the notification device to provide notification of a name of a print media [the group column indicates a group of each paper, and indicates a name divided into groups 1 to 6. The sheet column represents a name of a sheet included in each group, and these sheets are sheets that can be selected by the sheet type selection unit 708 described later in FIG. 5, p0056 & p0088-0089].  

Regarding claim 17: Abe in view of Hwang discloses the information processing apparatus according to claim 1, wherein causing includes causing the notification device to provide notification of information indicating a print media type [setting information notification unit 617 notifies a user of a print setting ... By selecting the paper type detection function and the profile automatic optimization function shown in FIG. 5, it is possible to automate the print profile, the print quality, the paper feed method, the color adjustment, and the like related to the type of paper in the print setting ... it is possible to easily confirm what kind of determination is made by the printer 601 or the printer driver 610 [interpreted as including the detected paper type in view of p0104] and to easily confirm on the print setting dialog 701 whether or not the setting has been made, p0046, p0080-00882 & p0104-0105].

Regarding claim 28: Abe in view of Hwang discloses the information processing apparatus according to claim 1, wherein causing includes causing the notification device to provide, for a certain first period of time, notification of information indicating the plurality of print media types [a case where the paper selected by the paper type selection unit 708 of the paper and the recording medium 600 coincide with each other will be described. When these sheets belong to the same group (for example, "plain paper" is selected by the type selection unit 708 and "recycled paper" is used as the recording medium 600), printing processing is performed using a print profile suitable for the group (in the above example, a profile for plain paper type paper), p0083 – the Examiner notes that although a particular time period isn’t stated, there is at least the time period from the displaying of the paper selection until the user makes some type acceptance thereby initiating print processing].  

Regarding claim 29: Abe in view of Hwang discloses the information processing apparatus according to claim 28, wherein receiving includes receiving input of information from the user corresponding to the print media type determined to be the print media type to be used in the printing apparatus while the notification device provides, for the certain first period of time, notification of information indicating the plurality of print media types [The paper type detection function is initialized to a state immediately after installing the printer driver 610 in the PC 602, i.e., an accuracy of discrimination by a group as shown in FIG. 3, and a usage history concerning a paper frequently used by the user is initialized as shown in FIG. 4, p0151].  

Regarding claim 30: Abe in view of Hwang discloses the information processing apparatus according to claim 29, wherein causing includes causing the notification device to provide notification of information indicating the plurality of print media types and, in a case where an operation related to input of the information corresponding to the determined print media type is not received within a certain second period of time, determining includes determining that a print media type notified by the notification device is set as the print medium to be used [a case where the paper selected by the paper type selection unit 708 of the paper and the recording medium 600 coincide with each other will be described. When these sheets belong to the same group (for example, "plain paper" is selected by the type selection unit 708 and "recycled paper" is used as the recording medium 600), printing processing is performed using a print profile suitable for the group (in the above example, a profile for plain paper type paper), p0083 – the Examiner notes that although a particular time period isn’t stated, there is at least the time period from the displaying of the paper selection until the user makes some type acceptance thereby initiating print processing].  

Regarding claim 31: Abe in view of Hwang discloses the information processing apparatus according to claim 1, wherein, in a case where determining includes determining absence of candidates for print media types, causing includes causing the notification device to provide notification of information indicating categories broadly classified into print media types [as shown in Figure 3].  

Regarding claim 32: Abe in view of Hwang discloses the information processing apparatus according to claim 2, wherein, causing includes causing the notification device to provide notification of only a print media type having the usage history information among the candidates for print media types [as shown in Figure 4 with usage history information of 0 and 1].  

Regarding claim 33: the method herein has been performed or executed by the apparatus of claim 1 and is therefore likewise rejected.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (JP Pub 2005-070877) in view of Hwang et al., (US PgPub 20070002349) and in further view of Sakakibara et al. (US PgPub 20180253049).
Regarding claim 5: Abe in view of Hwang discloses the information processing apparatus according to claim 3, wherein determining candidates for print media types includes determining the priority order based on (i) an index value according to closeness of predetermined characteristic of each of the plurality of print media types to the characteristic indicated by the acquired measurement result [since the feature amount of the paper can be grasped and used for subsequent discrimination, the category of the automatic determination of the type of the paper can be increased more than usual, p0230] and (ii) an index value according to closeness of time from when each of the plurality of print media types has been used in the usage history information [the judgment logic is determined so as to give priority to the paper of high use frequency of the user based on the use history of the paper ... the use history of the paper is created based on information such as the number of times the paper is used, time, date, date, and use interval, the paper recognition accuracy is high, p0235-0237].  
Abe and Hwang appear to fail to disclose an index value according to closeness of the predetermined characteristic of each of the plurality of print media types to the characteristic indicated by the measurement result.
	Sakakibara discloses in a related system from the same field of endeavor [Abstract] an index value according to closeness of the predetermined characteristic of each of the plurality of print media types to the characteristic indicated in the measurement result [the type determination unit 43A calculates indices indicating characteristics of the type of sheet of paper P by using a plurality of absorbances (the three absorbances Ata, Atb, and Atc in the present modification). In this way, the type determination unit 43A is capable of calculating the indices with high accuracy. As a result, the type determination unit 43A is capable of determining the type of sheet of paper P more accurately by applying the indices that have been calculated with high accuracy to the determination model, p0169]. 
	It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included the additional prioritization in Abe in view of Hwang to support an index value according to closeness of the predetermined characteristic of each of the plurality of print media types to the characteristic indicated by the measurement result as disclosed by Sakakibara because it would offer the user greater usability by including an additional prioritization metric depending on the user’s preference.

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (JP Pub 2005-070877) in view of Hwang et al., (US PgPub 20070002349).
Regarding claim 18: Abe in view of Hwang discloses the information processing apparatus according to claim 1, further comprising:Page 5 of 13Amendment for Application No.: 16/748699 Attorney Docket: 10191452US01a printing mechanism configured to print an image on the print medium [an inkjet color printer (printer) for forming an image, which forms an image based on print data generated by a PC 602, p0032 & p0043]; and a conveyance unit having a motor and configured to convey the print medium to a position at which printing is performed on the print medium by driving the motor, in a case where the conveyance unit conveys the print medium to a position at which the printing unit is able to perform printing, the printing mechanism performs printing on the print medium [e.g. a sheet feeding force (roller pressure) [i.e. interpreted to disclose a conveyance means so that the data can be printed onto the sheet], p0098].  
	Hwang discloses multiple printer types [The printing device 504 may be a printer, a multi-function or all-in-one device, or another type of printing device. The printing mechanism 512 may be a color and/or black-and-white inkjet-printing mechanism, a color and/or black-and-white laser-printing mechanism, or another type of printing mechanism, such that the printing device 504 is an inkjet-printing device, a laser-printing device, or another type of printing device, p0043].
	Neither Abe not Hwang discloses details of the printer.
Hayashi discloses in a related printing system from the same field of endeavor [Abstract] comprising a conveyance unit having a motor and configured to convey the print medium to a position at which printing is performed on the print medium by driving the motor, in a case where the conveyance unit conveys the print medium to a position at which the printing unit is able to perform printing, the printing mechanism performs printing on the print medium [an image forming apparatus which can control reciprocation of a carriage and paper feed in a highly accurate manner and form an image of high quality even when paper skews or paper of a different type from that of the paper set is supplied. An ink jet printer (1) provided with motion sensor (70) in a carriage (31) determines the type of paper (P) by using a paper position signal output by the motion sensor (70) and changes printing conditions in accordance with the type of paper. Also, the ink jet printer (1) calculates a moving amount of the carriage (31), a feed amount and a deviation amount of the paper (P), and controls the reciprocation of the carriage (31) and the feeding of the paper (P) based on calculated values ... the paper supply mechanism 10 includes a paper feed roller 14 extending in the left and right directions (in the depth direction in FIG. 1) on an upper side of the front end portion of the paper table 12. Both left and right ends of the paper feed roller 14 are pivotally supported, each in a freely rotating manner, by a pair of right and left side wall plates 3 coupled to the main body frame 2, and the paper feed roller 14 is rotated by the driving force that is transmitted from a feed motor 62 (not shown) through the drive mechanism (not shown), Abstract & p0098].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Abe in view of Hwang the ink jet printer configuration including a conveyance unit having a motor and configured to convey the print medium to a position at which printing is performed on the print medium by driving the motor, in a case where the conveyance unit conveys the print medium to a position at which the printing unit is able to perform printing, the printing mechanism performs printing on the print medium as disclosed by Hayashi because it would provide the structural means to realize the various functions of the printer in order to provide a rendered image.

Regarding claim 19: Abe in view of Hwang discloses the information processing apparatus according to claim 18.
	Neither Abe nor Hwang disclose details of the printer.
Hayashi discloses in a related printing system from the same field of endeavor [Abstract] comprising a carriage on which the printing unit is mounted and configured to be movable, wherein the sensor is mounted on the carriage and measures a characteristic of the print medium conveyed by the conveyance unit to a position at which the sensor measures the characteristic of the print medium conveyed by the conveyance unit [an image forming apparatus which can control reciprocation of a carriage and paper feed in a highly accurate manner and form an image of high quality even when paper skews or paper of a different type from that of the paper set is supplied. An ink jet printer (1) provided with motion sensor (70) in a carriage (31) determines the type of paper (P) by using a paper position signal output by the motion sensor (70) and changes printing conditions in accordance with the type of paper. Also, the ink jet printer (1) calculates a moving amount of the carriage (31), a feed amount and a deviation amount of the paper (P), and controls the reciprocation of the carriage (31) and the feeding of the paper (P) based on calculated values, Abstract].
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the invention to have included in Abe in view of Hwang the ink jet printer configuration including a carriage on which the printing unit is mounted and configured to be movable, wherein the measurement unit is mounted on the carriage and measures a characteristic of the print medium conveyed by the conveyance unit to a position at which the measurement unit measures the characteristic as disclosed by Hayashi because it would provide the structural means to realize the various functions of the printer in order to provide a rendered image.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672